Citation Nr: 1020988	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
degenerative joint disease (DJD) of the cervical spine, 
currently rated as 20 percent disabling.

2.  Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids.

3.  Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently rated as 10 percent 
disabling.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for arthritis of the 
right knee.

6.  Entitlement to service connection for arthritis of the 
left knee.

7.  Entitlement to service connection for arthritis of the 
right wrist.

8.  Entitlement to service connection for arthritis of the 
left wrist.
9.  Entitlement to service connection for numbness of the 
right foot.

10.  Entitlement to service connection for numbness of the 
left foot.

11.  Entitlement to service connection for arthritis of the 
right ankle.

12.  Entitlement to service connection for arthritis of the 
left ankle.

13.  Whether new and material evidence has been received to 
reopen a service connection claim for DJD of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 and November 2004 
rating decisions of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In a December 2009 rating decision, the RO increased the 
evaluation for DJD of the cervical spine from 10 to 20 
percent, and increased the evaluation for hearing loss from 
zero to 10 percent; both evaluations are effective December 
4, 2008.  Because the Veteran was not awarded a complete 
grant of the benefit sought with respect to these 
disabilities, the increased rating claims are still on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that although the Veteran originally 
filed a claim of entitlement to service connection for PTSD, 
the medical evidence of record includes a current diagnosis 
of generalized anxiety disorder.  Although not claimed by the 
Veteran, the Board is expanding his original claim to include 
all psychiatric disabilities.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) [a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him].

Lastly, the Board points out that the Veteran's service 
connection claim for a left arm disability, to include ulnar 
neuropathy and carpal tunnel syndrome, has been combined with 
the claim of entitlement to an increased rating for a 
cervical spine disability and will be discussed in the 
analysis of such claim.  


FINDINGS OF FACT

1.  For the period prior to December 4, 2008, the Veteran's 
service-connected cervical spine disability was manifested by 
complaints of neck pain and degenerative disc disease.  There 
is no evidence of limitation of forward flexion of the 
cervical spine to 30 degrees or less; a combined range of 
motion of the cervical spine of 170 degrees or less; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, incapacitating episodes, or 
related neurological impairment.  

2.  For the period beginning on December 4, 2008, the 
Veteran's service-connected cervical spine disability is 
manifested by degenerative disc disease and forward flexion 
to 30 degrees.  There is no evidence of forward flexion of 
the cervical spine to 15 degrees or less; favorable ankylosis 
of the entire cervical spine; or incapacitating episodes.  

3.  Effective from December 4, 2008, the cervical disc 
disease results in mild incomplete paralysis of the ulnar 
nerve of the left upper extremity.  The median neuropathy at 
the wrist is not related to service-connected cervical spine 
disability.  

4.  The Veteran currently has three non-inflamed external 
hemorrhoids with no evidence of persistent bleeding and 
secondary anemia, or fissures.  

5.  For the period prior to December 4, 2008, the Veteran's 
bilateral hearing loss was manifested by hearing acuity at 
level I in the right ear, and level III in the left ear.

6.  For the period beginning on December 4, 2008, the Veteran 
exhibits hearing acuity at level III in the left ear, and an 
exceptional hearing pattern is shown in the right ear 
resulting in hearing acuity at level IV (higher value).  

7.  The Veteran has not submitted evidence tending to show 
that his service-connected hearing loss and/or hemorrhoids 
require frequent hospitalization, are unusual, or cause 
marked interference with employment.

8.  The most current evidence shows that the Veteran does not 
meet the DSM-IV criteria for PTSD.

9.  There is no objective evidence of psychiatric complaints, 
treatment, or diagnoses during the Veteran's active military 
service, or of a psychosis within one year following service, 
and there is no evidence finding that the Veteran's current 
psychiatric disability is related to his military service.

10.  There is no x-ray evidence of arthritis of the right 
knee, left knee, right wrist, or left wrist.

11.  There is no x-ray evidence of arthritis of the right or 
left ankle, and the current ankle spurs were not shown during 
service and are not related to service.  

12.  There is no evidence showing that the Veteran currently 
has a disability manifested by numbness of the right or left 
foot.  Polyneuropathy of the lower extremities was not 
diagnosed on December 2008 VA examination.  

13.  In a February 1997 decision, the Board denied service 
connection for DJD of the lumbar spine; the Veteran did not 
file a timely appeal following appropriate notice, and that 
decision became final.

14.  Evidence received since the February 1997 Board decision 
does not raise a reasonable possibility of substantiating the 
service connection claim for DJD of the lumbar spine.


CONCLUSIONS OF LAW

1.  For the period prior to December 4, 2008, the criteria 
for an evaluation in excess of 10 percent for the Veteran's 
cervical spine disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5242, 5243 (2009).

2.  For the period beginning on December 4, 2008, the 
criteria for an evaluation in excess of 20 percent for the 
Veteran's cervical spine disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5242, 5243 (2009).

3.  For the period beginning on December 4, 2008, the 
criteria for a separate 10 percent rating for incomplete 
paralysis of the ulnar nerve of the left upper extremity are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7336 
(2009).

5.  For the period prior to December 4, 2008, the criteria 
for a compensable evaluation for bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).

6.  For the period beginning on December 4, 2008, the 
criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic 
Code 6100 (2009).

7.  An acquired psychiatric disability, to include PTSD, 
major depressive disorder, and generalized anxiety disorder, 
was not incurred or aggravated in active service, nor may a 
psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

8.  Arthritis of the right knee was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

9.  Arthritis of the left knee was not incurred or aggravated 
in service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

10.  Arthritis of the right wrist was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

11.  Arthritis of the left wrist was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

12.  A disability manifested by numbness of the right foot 
was not incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

13.  A disability manifested by numbness of the left foot was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

14.  Arthritis of the right ankle was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

15.  Arthritis of the left ankle was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

16.  The February 1997 Board decision denying the Veteran's 
service connection claim for DJD of the lumbar spine 
disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (1996); currently, 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2009).

17.  Evidence received since the February 1997 Board decision 
that denied the service connection claim for DJD of the 
lumbar spine is not new and material, and the Veteran's 
service connection claim for pertinent disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, where the appellant files a claim to reopen a 
previously denied service connection issue, the appellant 
must be supplied with notice of the evidence and information 
necessary to reopen the claim for service connection, the 
evidence and information necessary to establish entitlement 
to the underlying claim, and a description of the exact 
reasons for the previous denial of the claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice requirements of the VCAA apply to all five 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009). 

In this case, letters sent to the Veteran in April 2002, June 
2002, May 2004, June 2004, December 2006, March 2007, March 
2009, June 2009, July 2009, and September 2009 informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence. 
Also, the Veteran was informed as to how disability ratings 
and effective dates are assigned as set out in Dingess, 
supra.

With regard to the new and material evidence claim for DJD of 
the lumbar spine disability, the Veteran was given the 
additional notice requirements outlined in Kent in the 
December 2006 VCAA letter.  That letter included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Although the letter 
incorrectly cited the last final denial of service connection 
for DJD of the lumbar spine as January 2005, the criteria 
necessary to reopen the claim remain the same.  Consequently, 
the Board finds that adequate notice has been provided, as 
the Veteran was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

According to a December 2009 memorandum, VA determined that 
the requested records from Tyndall Air Force Base are 
unavailable.  Efforts to locate these records from the 
National Archives and Records, National Personnel Records 
Center, Tyndall Air Force Base, and Sheppard Air Force Base 
were unsuccessful.  VA indicated that all efforts to obtain 
the needed information have been exhausted and further 
attempts would be futile.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
Veteran's service treatment records, VA and private medical 
evidence, and the Veteran's contentions.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, in a 
December 2009 response to the latest supplemental statement 
of the case, the Veteran indicated that he had no other 
information or evidence to submit and asked that his case be 
returned to the Board for further appellate consideration.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2009), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, as is here, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Cervical Spine Disability

By a May 2006 rating decision, the RO granted a temporary 100 
percent evaluation for convalescence after the Veteran had 
surgery on his cervical spine.  The Veteran's service-
connected cervical spine disability is currently evaluated as 
20 percent evaluation pursuant to Diagnostic Code 5242, 
effective December 4, 2008.  

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome (IDS) Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2009).

IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

IDS is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.

Here, the Veteran asserts that his service-connected cervical 
spine disability is more severe than contemplated by its 
current evaluation.

On September 2004 VA examination of the spine, the Veteran 
reported chronic neck pain with radiculopathy to the left 
upper extremity.  Range of cervical spine motion was from 
zero to 45 degrees.  The Veteran had limited left and right 
lateral flexion of 0-20 degrees and significantly limited 
left and right lateral rotation of 0-30 degrees.  Those 
findings had a significant impact as far as being able to 
drive and turning the head.  Lateral rotations and flexions 
produce discomfort.  There were no additional limitations of 
motion with repetitive use.  The examiner could not detect 
any significant changes in the left arm.  Diagnosis was 
severe disc disease of the cervical spine to the left upper 
extremity.  An addendum notes that an EMG of the left upper 
extremity showed mild left carpal tunnel syndrome and a mild 
to moderate left ulnar neuropathy.  After receiving the EMG 
findings, the examiner indicated that the final diagnosis 
is" cervical spine degenerative disease with a neuropathy 
currently not being related to his cervical spine."

According to a December 2008 VA examination report, forward 
flexion of the cervical spine was to 30 degrees; and 
extension was to zero degrees.  Right and left lateral 
flexion was to 20 degrees on the right, and 15 degrees on the 
left.  Right lateral rotation was to 35 degrees, and left 
lateral rotation was to 45 degrees.  There was no discomfort 
or difficulty with range of motion testing, nor was there 
evidence of edema, effusion, tenderness, deformities, 
weakness, fatigue or instability, except as noted.  
Additional limitation due to flare-ups could not be 
determined without resorting to mere speculation.  X-rays of 
the cervical spine showed evidence of post-operative changes 
with a fusion from C3 to C6, and diffuse degenerative disc 
disease.  Diagnoses included service-connected cervical spine 
degenerative joint disease, status-post laminectomy, fusion 
and rods C3 through C6 and left sensory C8-T1 radiculopathy. 

The December 2008 VA examiner noted that the EMG and nerve 
conduction study showed a mild median neuropathy at the wrist 
consistent with carpal tunnel syndrome.  The examiner opined 
that although that neuropathy could be related to C6 through 
C8, the fact that it is located as the wrist makes it less 
likely than not cervical radiculopathy.  However, the 
examiner indicated that the left ulnar neuropathy shown on 
the studies did not show a compressive pattern at the cubital 
tunnel making it less likely than not cubital tunnel 
syndrome.  Rather, the examiner stated that the neuropathy is 
in the C8-T1 sensory distribution and could be a localized 
neuropathy below the elbow or radicular in nature.  The 
examiner opined that it is more likely than not a left C8-T1 
sensory radiculopathy, given that the Veteran has no other 
signs of polyneuropathy.

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for service-connected cervical spine 
disability for the period prior to December 4, 2008.  
Significantly, there is no evidence of forward flexion to 30 
degrees or less or a combined range of motion of the cervical 
spine of 170 degrees or less.  In this regard, forward 
flexion of the cervical spine was to 45 degrees on September 
2004 VA examination.  There is also no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  

For the period beginning on December 4, 2008, an evaluation 
in excess of 20 percent for cervical spine disability is also 
not warranted.  In this regard, there is no evidence of 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  As 
noted, forward flexion on the December 4, 2008 VA examination 
was to 30 degrees, and although the Veteran has undergone 
fusion of from C3 to C6, there is no x-ray evidence of 
ankylosis of the entire cervical spine.

The Board has considered the effects of pain on the 
functional impairment resulting from the Veteran's cervical 
spine disability.  Although lateral rotations and flexions 
produced discomfort on September 2004 VA examination, there 
was no evidence of additional limitations of motion with 
repetitive use.  The December 2008 VA examiner indicated that 
additional functional loss could not be determined without 
resorting to speculation and noted that there was no evidence 
of edema, effusion, tenderness, deformities, weakness, 
fatigue or instability.  Thus, the 10 and 20 percent 
evaluations assigned to the service-connected cervical spine 
disability contemplate any functional impairment, pain, and 
weakness that the Veteran may experience as a result of this 
disability.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The Board has also considered whether a higher evaluation is 
warranted for disc disease of the cervical spine prior to, or 
beginning on December 4, 2008, however, the evidence does not 
support a finding that the Veteran's disc disease has 
resulted in any incapacitating episodes.  The medical 
evidence of record is negative for physicians' instructions 
requiring bed rest.  Thus, a higher evaluation is not 
warranted for IDS based on incapacitating episodes for 
anytime during the appeal period.

For the reasons and bases provided above, the Board finds 
that the preponderance of the evidence of record is against 
an increased rating for the cervical spine disability.  

Nevertheless, the Board notes that under DC 8516, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the ulnar nerve of the minor upper extremity.  A 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the minor upper extremity; a 
30 percent evaluation is warranted for severe incomplete 
paralysis of a minor upper extremity.  38 C.F.R. § 4.124a, 
Codes 8516, 8616, 8716.

With regard to neurological manifestations of the cervical 
spine disability, the December 2008 VA examiner essentially 
related the left ulnar nerve impairment to the cervical spine 
disability.  As such, the Board finds that such impairment 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Coded 8516, however no more than a minimal 
compensable evaluation for ulnar neuropathy is warranted.

Hemorrhoids

The Veteran is currently in receipt of a 10 percent 
evaluation under 38 C.F.R. §  4.114, Diagnostic Code 7336, 
for hemorrhoids.  A 10 percent evaluation contemplates 
external or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, and 
evidencing frequent recurrences.  A higher 20 percent 
evaluation is warranted when there is persistent bleeding and 
with secondary anemia or when there are hemorrhoids with 
fissures.  38 C.F.R. § 4.114 (a), Diagnostic Code 7336 
(2009).  A 30 percent evaluation may be assigned under 
Diagnostic Code 7334 when there is evidence of persistent or 
frequently recurring rectal prolapse.

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for the Veteran's hemorrhoids.  The 
relevant evidence shows that on a June 2002 VA examination, 
the Veteran had a large hemorrhoid on the right side covering 
a good part of the right side of the anus.  In November 2002, 
he underwent a private colonoscopy due to rectal bleeding; 
post-operative diagnosis was external hemorrhoids.  Moreover, 
on his most recent VA examination in December 2008, the 
examiner noted that there are three non-inflamed external 
hemorrhoids.  There was no acute bleeding, no fissures, and 
no loss of sphincter control.  As there is no evidence of 
persistent bleeding and secondary anemia, or fissures, the 
Board concludes that an evaluation for hemorrhoids in excess 
of 10 percent is not warranted.  

Bilateral Hearing Loss

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2009).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§  4.85(d) (2009).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2009).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2009).

On July 2002 VA examination, the Veteran reported a history 
of hearing loss in both ears.  



Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
55
50
60
50
60
LEFT
58.75
50
65
55
65

Speech recognition score is 95 percent in the right ear, and 
90 percent in the left ear.  

In February 2003, the Veteran underwent another audiology 
examination at the VA outpatient clinic in Pensacola.  He 
reported a gradual deterioration of hearing sensitivity over 
the past several years.  Bilateral hearing loss was 
diagnosed.

Considering the results of the audiometric testing conducted 
in July 2002, the Veteran has level I hearing acuity in the 
right ear and level III in the left ear.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100, Table VI (2009).  The application 
of the Ratings Schedule establishes that for the period prior 
to December 4, 2008, no more than a noncompensable evaluation 
for hearing loss is warranted under Diagnostic Code 6100, 
Tables VI, VII (2009).  An exceptional pattern of hearing 
loss is not shown in either ear.  Therefore, the Board 
concludes that a compensable evaluation for bilateral hearing 
loss is not warranted for the period prior to December 4, 
2008.

During a December 2008 VA audiology examination, the Veteran 
reported significant difficulty hearing and understanding 
conversation without his hearing aids.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
61.25
55
65
65
70
LEFT
66.25
60
70
10
30

Speech recognition score is 84 percent, bilaterally. 

Considering the December 2008 audiometric testing results, 
the Veteran has level III hearing acuity in the left ear.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2009).  
There is an exceptional hearing pattern in the right ear 
because the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz were 55 decibels or more.  See 38 C.F.R. § 4.86(a) 
(2009).  Therefore, the Board may use an alternative method 
to evaluate the right ear hearing impairment.

Under Table VI, the resulting designation is III for the 
right ear.  Under Table VIA, a pure tone threshold average of 
61.25 results in a designation of IV.  Therefore, a higher 
value (IV) is obtained using Table VIA.  Next, Table VII must 
then be consulted for assignment of a percentage evaluation 
and assignment of a diagnostic code.  With a numeric 
designation of IV for the right ear and III for the left ear, 
the point of intersection on Table VII requires assignment of 
a 10 percent rating under Diagnostic Code 6100.  As such, for 
the period beginning on December 4, 2008, an evaluation for 
bilateral hearing loss in excess of 10 percent is not 
warranted.  

The Veteran reports difficulty understanding conversation.  
He is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, despite his complaints, the evidence does 
not establish additional hearing impairment such as to enable 
a finding that the Veteran's disability picture meets the 
criteria necessary for an evaluation in excess of 10 percent 
under Diagnostic Code 6100.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected cervical spine 
disability, hemorrhoids, or hearing loss, or otherwise render 
a schedular rating impractical.  He has not required frequent 
periods of hospitalization for pertinent disabilities during 
the appeal period.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


III.  Service Connection

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of separation from active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

In adjudicating this appeal, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of 
their personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education or training.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Psychiatric Disability 

The Veteran is seeking service connection for an acquired 
psychiatric disability, to include PTSD.  

In November 2006, the Veteran had a consultation for PTSD at 
the VA.  Axis I diagnosis was major depressive disorder 
(moderate and recurrent), and a provisional diagnosis of 
chronic PTSD.  However, when the Veteran underwent a VA 
psychiatric examination in December 2008, the examiner 
determined that the Veteran did not meet the criteria for 
PTSD.  Thus, since the PTSD diagnosis in 2006 was only a 
provisional diagnosis and the most current medical evidence 
shows that the Veteran does not have PTSD, the Board finds 
that service connection for PTSD is not warranted.  Without 
evidence of a current disability, service connection must be 
denied.  See Brammer, supra.   

The Board is cognizant that the Veteran has been diagnosed 
with major depressive disorder and more recently, generalized 
anxiety disorder, however, on review of all evidence, the 
Board finds that service connection for pertinent psychiatric 
disabilities is not warranted.  In this regard, there is no 
evidence of psychiatric treatment, complaints, or diagnosis 
during service.  At his January 1977 retirement examination, 
the Veteran denied a family history of psychosis, and the 
psychiatric evaluation was regarded as normal.  The first 
evidence of psychiatric complaints is not shown until 
November 2006, many years after service.  There is also no 
evidence of a nexus between the current psychiatric 
disability and service.  In fact, the December 2008 VA 
indicated that the Veteran's anxiety disorder appears to have 
been most likely caused by pre-military life events.  There 
is no objective evidence linking the Veteran's current 
psychiatric disability to his military service.

For the foregoing reasons, the Board finds that service 
connection for an acquired psychiatric disability, to include 
PTSD, major depressive disorder, and generalized anxiety 
disorder, is not warranted.  As the preponderance of the 
evidence is against the Veteran's service connection claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).

Ankles

Despite the Veteran's contention that he currently has 
arthritis of the ankles, the Board has reviewed all evidence 
of record and it does not show x-ray evidence to support such 
a diagnosis.  

Review of the record does show that, according to an August 
2004 treatment record, Dr. Watson, a private physician, 
diagnosed the Veteran with a small Achilles calcaneal spur 
and plantar calcaneal spurs on both ankles.  However, there 
is no evidence of ankle complaints, treatment, or diagnoses 
during service.  The January 1977 retirement examination 
report shows no abnormality to either ankle.  Moreover, there 
is no evidence of a nexus between the current ankle spurs and 
service.  

As the preponderance of the evidence is against the Veteran's 
service connection claim, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Knees

The Board has reviewed all medical evidence of record and 
also does not find any x-ray evidence of arthritis of the 
knees.  In fact, review of the evidenced fails to show any 
diagnoses pertinent to either knee.  Without a current 
diagnosis, the Board finds that service connection for 
arthritis of the right and left knee must be denied.  See 
Brammer, supra.

As the preponderance of the evidence is against the Veteran's 
service connection claim, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Arthritis of the Wrists  

As discussed above, the Board herein has granted a separate 
evaluation for left ulnar neuropathy, secondary to the 
cervical spine disability, and the neurological impairment in 
the median nerve is not shown to be related to the cervical 
spine disability.  There are no other disabilities pertinent 
to the right or left wrist.  Despite the Veteran's 
contentions, there is no x-ray evidence of arthritis of the 
right or left wrist.  In the absence of proof of a current 
disease or injury, a grant of service connection is not 
warranted.  See Brammer, supra.  

As the preponderance of the evidence is against the Veteran's 
service connection claim, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Numbness of the Feet

The Veteran is also seeking service connection for numbness 
of the feet.  On December 2008 VA examination, there were no 
objective findings of polyneuropathy of the right and left 
lower extremities.  Sensation to pinprick and light touch was 
normal.  Consequently, the Board finds that service 
connection for a disability manifested by numbness of right 
or left foot is not warranted.  See Brammer, supra.

The record does show an August 2004 diagnosis of degenerative 
changes involving the first metatarsophalangeal joint in the 
right and left foot (See Dr. Watson's notes).  The Veteran 
does not claim that these degenerative changes are related to 
his military service.  In any event, the Board notes that 
there is no evidence of foot complaints, treatment, or 
diagnoses during service.  Clinical evaluation of the feet on 
January 1977 retirement examination was noted as normal.  
There is also no evidence of arthritis of the first 
metatarsophalangeal within the first post-service year, and 
no evidence of a nexus between such disability and service.  

As the preponderance of the evidence is against the Veteran's 
service connection claim, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

IV.  New and Material Evidence Claim

In a July 1995 rating decision, the RO denied service 
connection for DJD of the lumbar spine, and the Veteran 
appealed that decision.  In February 1997, the Board denied 
such claim because there was no evidence of a chronic low 
back disability in service and no objective evidence of a 
nexus between the Veteran's current low back disability and 
service.  The Veteran did not file a timely appeal of the 
February 1997 Board decision, thus that decision became 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(1996); currently, 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

Based on the procedural history outlined above, the last 
prior final decision is the February 1997 decision rendered 
by the Board.  Since the February 1997 Board decision is 
final, the Veteran's current service connection claim for DJD 
of the lumbar spine may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009); see Barnett v. Brown, 8 Vet. App. 1 
(1995).

In 2004, the Veteran sought to reopen his service connection 
claim for DJD of the lumbar spine.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously- 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured. Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When the September 1997 Board decision was adjudicated, the 
claims folder contained the Veteran's service treatment 
records and VA medical evidence.  The service treatment 
records show no that the Veteran twisted his back and was 
assessed with myositis, but examination reports dated in 1959 
and 1972 indicated that the Veteran's spine was normal.  The 
Veteran reported on his January 1977 report of medical 
history that he had had back pain.  The January 1977 report 
shows a normal spine.  A June 1995 VA examination report 
shows a diagnosis of DJD of the lumbar spine.  The Board 
denied the service connection claim for DJD of the lumbar 
spine, as there was no evidence of such disability during 
service or within the first post-service year.

Evidence received since the September 1997 Board decision 
includes additional VA and private medical evidence, and the 
Veteran's contentions.  The additional VA and private medical 
evidence shows continued diagnoses of degenerative changes in 
the lumbar spine.  However, this newly received evidence is 
not material in that it does not show that a chronic lumbar 
spine disability was not shown in service, 


within the first post-service year, and does not establish a 
nexus between the current lumbar spine disability and 
service.  Consequently, the new evidence, either by itself or 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
the service connection claim for DJD of the lumbar spine.  38 
C.F.R. § 3.156 (2009).  It does not raise a reasonable 
possibility of establishing the claim.  Id.  Therefore, the 
evidence is not considered new and material for the purpose 
of reopening the service connection claim for DJD of the 
lumbar spine.  Accordingly, the claim is not reopened.


ORDER

For the period prior to December 4, 2008, entitlement to an 
evaluation in excess of 10 percent for DJD of the cervical 
spine is denied.

For the period beginning on December 4, 2008, entitlement to 
an evaluation in excess of 20 percent for DJD of the cervical 
spine is denied.

Entitlement to a separate 10 percent evaluation for left 
ulnar neuropathy is allowed, subject to the laws and 
regulations governing monetary benefits.

Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids is denied.

For the period prior to December 4, 2008, entitlement to a 
compensable evaluation for bilateral hearing loss is denied.  

For the period beginning on December 4, 2008, entitlement to 
an evaluation for bilateral hearing loss in excess of 10 
percent is denied.  

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.

Entitlement to service connection for arthritis of the left 
knee is denied.

Entitlement to service connection for arthritis of the right 
wrist is denied.

Entitlement to service connection for arthritis of the left 
wrist is denied.

Entitlement to service connection for numbness of the right 
foot is denied.

Entitlement to service connection for numbness of the left 
foot is denied.

Entitlement to service connection for arthritis of the right 
ankle is denied.

Entitlement to service connection for arthritis of the left 
ankle is denied.

New and material evidence has not been received and the 
service connection claim for DJD of the lumbosacral spine is 
not reopened.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


